Title: To James Madison from Robert Williams, 12 November 1805 (Abstract)
From: Williams, Robert
To: Madison, James


          § From Robert Williams. 12 November 1805, Washington, Mississippi Territory. “Since my dispatch of last week to you, I have been informed from a source which may be relied on, that four thousand Spanish troops are destined for the Floridas, and that five hundred will be immediately sent to Baton Rouge. Also, that considerable military preparations have commenced between Natchitoches and the province of Taxas; and that the foundations of two very considerable fortifications have been formed—one within about two days journey of Natchitoches, and the other at the Sabine River, besides a number of intermediate military stations.”
        